Citation Nr: 0513905	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-11 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1941 to July 
1945.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2000 rating action that denied the veteran's 
March 6, 2000 claim for service connection for hearing loss.  
A Notice of Disagreement (NOD) was received in March 2001.  
By rating action of December 2001, the RO granted service 
connection and assigned an initial zero percent 
(noncompensable) rating for right ear hearing loss from March 
6, 2000.  The veteran filed a NOD with the initial rating 
assigned in January 2002.  A March 2003 Statement of the Case 
(SOC), reflects the grant of service connection for left ear 
hearing loss and assignment of an initial 10 percent rating 
for the bilateral disease entity from March 6, 2000.  In the 
veteran's May 2003 Substantive Appeal, he specifically 
expressed disagreement with the initial 10 percent rating 
assigned the bilateral hearing loss.

Inasmuch as the claim for a higher rating involves 
disagreement with the initial disability rating assigned, and 
the veteran is presumed to seek the maximum available benefit 
for a disability, the Board has recharacterized the claim on 
appeal in accordance with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); see also AB v. Brown, 6 Vet. App.  35, 
38 (1993).  

In April 2004, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  A Supplemental SOC (SSOC) was issued in 
February 2005, reflecting the RO's denial of an initial 
rating in excess of 10 percent for bilateral hearing loss. 


FINDINGS OF FACT

1.  All notification and development action need to fairly 
adjudicate the claim on appeal has been accomplished.

2.  VA audiological evaluation in May 2000 revealed Level VII 
hearing acuity in the right ear and Level V hearing acuity in 
the left ear.

3.  VA audiological evaluation on November 5, 2001, revealed 
Level IX hearing acuity in the right ear and Level II hearing 
acuity in the left ear.

4.  VA audiological evaluation in July 2002 revealed Level XI 
hearing acuity in the right ear and Level II hearing acuity 
in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for 
bilateral hearing loss, for the period from March 6, 2000 to 
November 4, 2001, have been  met.  ..  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 
Part 4, including §§ 4.85 and 4.86, Diagnostic Codes 6100-
6110 (2004).  

2.  Since November 5, 2001, the criteria for an rating in 
excess of 10 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.85 and 
4.86, Diagnostic Codes 6100-6110 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the April 2000 RO letter, the August 2000 rating 
action, the March and June 2001 RO letters, the December 2001 
rating action, the June 2002 RO letter, the March 2003 SOC, 
the August 2003, May 2004, and February 2005 RO letters, the 
February 2005 SSOC, and the April 2005 RO letter, the veteran 
and his representative were variously notified of the law and 
regulations governing entitlement to the benefit sought on 
appeal, the evidence that would substantiate his claim, and 
the evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit information and evidence.  

Additionally, the SOC, SSOC, and June 2001 and May 2004 RO 
letters variously informed the veteran of what the evidence 
had to show to establish entitlement to the benefit he 
sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claim; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the latter documents specifically informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claim by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The May 2004 RO letter specifically 
notified the veteran to furnish any evidence or information 
that he had pertaining to his claim. Accordingly, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by VA has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA;      (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim(s).  As indicated 
above, all four content of notice requirements have been met 
in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were not, nor could they have been, 
provided to the veteran prior to the August 2000 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
November 2000.  However, the Board finds that any lack of 
full, pre-adjudication notice in this case does not prejudice 
the veteran in any way.  

As indicated above, the rating actions, numerous RO letters, 
SOC, and SSOC issued between 2000 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  The RO most recently readjudicated the veteran's 
claim on the merits in February 2005 on the basis of all the 
evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining extensive post-service VA medical records from 2000 
to 2004.  The VA comprehensively examined the veteran in May 
2000, November 2001, and July 2002.  As reflected in a 
September 2001 Report of Contact, the veteran telephoned the 
RO and stated that he had no additional medical evidence to 
submit in connection with his claim.  In May 2004, the 
veteran reported that he had received all of his hearing-
related medical care from a VA medical facility, which the 
Board notes has submitted extensive medical records through 
December 2004, all of which have been reviewed and associated 
with the claims file.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim now under 
consideration, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Background

VA audiological evaluation in May 2000 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
60
80
95
85
LEFT
N/A
35
55
65
65

The average pure tone thresholds were 80 decibels on the 
right and 55 decibels on the left. Speech discrimination 
ability was 72 percent in each ear.  The examiner commented 
that audiometric testing showed moderate sloping to profound 
sensorineural hearing loss on the right, and sensorineural 
hearing loss sloping to severe on the left.  Speech 
recognition was assessed to be fair bilaterally.

VA audiological evaluation on November 5, 2001, revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
70
105
105
100
LEFT
N/A
30
65
70
80

The average pure tone thresholds were 95 decibels on the 
right and 61 decibels on the left. Speech discrimination 
ability was 74 percent on the right and 92 percent on the 
left..  The diagnoses were essentially severe to profound 
mixed hearing loss on the right, and mild sloping to severe 
sensorineural hearing loss on the left.  Speech recognition 
was assessed to be fair on the right and excellent on the 
left.

VA audiological evaluation in July 2002 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
85
100
100
100
LEFT
N/A
40
75
80
95

The average pure tone thresholds were 96 decibels on the 
right and 73 decibels on the left. Speech discrimination 
ability was 34 percent on the right and 92 percent on the 
left..  The diagnoses were severe to profound mixed hearing 
loss on the right, and mild to profound sloping sensorineural 
hearing loss on the left.  Speech recognition was assessed to 
be poor on the right and excellent on the left.



III.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.                  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

Ratings for defective hearing are determined in accordance 
with the findings obtained on audiometric examination.  
Evaluations of hearing impairment range from noncompensable 
to 100 percent, based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from hearing impairment, 
the rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. § 4.85, 
DCs 6100-6110.

Hearing tests will be conducted without hearing aids, and the 
results of the above-described testing are charted on Tables 
VI and VII.  See 38 C.F.R. § 4.85.

38 C.F.R. § 4.86 provides special provisions for evaluating 
exceptional patterns of hearing impairment.  When the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a)  When the pure 
tone threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or VIa, whichever results in 
the higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b)

Considering the evidence of record in light of the relevant 
authority, cited to above, the Board finds that an initial 30 
percent rating is warranted for the veteran's bilateral 
hearing loss for the period from March 6, 2000 to November 4, 
2001. 

Applying the method for rating hearing loss to the results of 
the veteran's audiological evaluations, the Board finds that 
the May 2000 VA audiometry findings correspond to Level VI 
hearing acuity in the right ear and Level V hearing acuity in 
the left ear, based on application of the reported findings 
to Tables VI and VII, and would thus appear to warrant an 
initial 20 percent for bilateral hearing loss as set forth in 
the rating schedule under DC 6100.  

However, the special provisions of 38 C.F.R. § 4.86(a) for 
evaluating exceptional patterns of hearing impairment are for 
application, inasmuch as, on evaluation in May 2000, the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) was 55 decibels or 
more in the right ear on the May 2000 VA examination.  The 
Board finds that the May 2000 VA audiometry findings 
correspond to a higher numerical Level VII hearing acuity in 
the right ear with application of the reported findings to 
Table VIa.  Applying the reported May 2000 findings in the 
right ear to Table VIa, the left ear to Table VI, and then 
both ears to Table VII, the Board finds that an initial 30 
percent rating for bilateral hearing loss is warranted.  

The Board notes, however, that audiometry findings beginning 
on VA audiological evaluation of November 5, 2001 reflect 
that, since that date, no more than a 10 percent rating under 
the applicable criteria is warranted.  Those findings 
correspond to hearing acuity of Level IX in the right ear 
(with application of the provisions of 38 C.F.R. § 4.86(a)) 
and Level II in the left ear.  Findings on a later, July 2002 
evaluation correspond to Level XI hearing acuity in the right 
ear, and Level II hearing acuity in the left ear.  Applying 
the findings from each evaluation to Tables VI and VII (the 
criteria for consideration of Table VIa are not met) 
corresponds to a  10 percent rating under DC 6100 for the 
period since November 5, 2001.

The Board emphasizes that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric results are obtained.  Hence, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiological 
studies of record.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  In other words, the Board is bound by law 
to apply the VA's rating schedule based on a veteran's 
audiometry findings.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

For the foregoing reasons, the Board concludes that staged 
rating of the disability under consideration, pursuant to 
Fenderson, is warranted: the evidence is consistent with the 
assignment of an initial 30 percent rating for bilateral 
hearing loss, for the period from March 6, 2000 to November 
4, 2001, and the assignment of a 10 percent rating for 
bilateral hearing loss, for the period from November 5, 2001.


ORDER

An initial 30 percent rating for bilateral hearing loss, for 
the period from March 6, 2000 to November 4, 2001, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A  rating in excess of 10 percent for bilateral hearing loss, 
for the period from November 5, 2001, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


